DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6 and 8-10 are currently pending in U.S. Patent Application No. 17/425,331 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically “A computer-readable storage medium, wherein
the computer-readable storage medium is stored with a computer program,” including at least non-statutory transitory medium/signal embodiments and potentially a computer program/software per se.  See MPEP § 2106.03.  In the context of the flowchart illustrated therein, claims 8-10 fail at Step 1 of the Subject Matter Eligibility test (Step 1: NO).  While explicitly claimed ‘non-transitory’ language is not necessarily required, in such an instance Applicant’s Specification must serve in excluding interpretations involving transitory In re Nuijten). Therefore, the claim(s) in question do not fall within a statutory category.  As an additional consideration Examiner notes the language ‘and when the computer program is executed, the method according to claim 1 is implemented.’, may fail to effectively limit the claim for those instances that the computer program is not executed.  In other words, the claim does not explicitly require any performance of the method of claim 1, nor does it serve to effectively limit the structure/instructions of any medium/program for all instances to include when said program is not executed.  Applicant may consider avoiding potential conditional limitations, and seek to structurally limit the claimed medium in all circumstances -  e.g. ‘comprising instructions’ for the case of the program and/or further limiting the medium such that it is ‘configured to implement the method of claim 1’.  This reasoning similarly applies to the limitations of claim 9 – “when the processor is configured to execute the computer program stored in the memory, the method according to claim 1 is implemented”.  It appears likely that any system/device comprising those structural elements common to a computer, smartphone, etc. may read for the instance that the processor of the/any prior art is not so configured.  In other words, the claim does not explicitly require such a configuration, nor does it require any execution of the computer program stored in the memory.  The examiner suggests amending the claim to exclude non-statutory embodiments and embody the program on e.g. “non-transitory computer readable medium” or equivalent.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 5-6, recites the limitation in part “identifying, through a pre-trained identification model, the answering area of each standard answer and characters of each standard answer in the first image”.  The limitation in question is unclear as the term ‘each standard answer’ necessarily requires a plurality, however basis has only been established for a single ‘standard answer’ (see preceding ‘obtaining’ limitation ‘an answering area’ is filled with ‘a standard answer’).  The term ‘each’ as defined is used to refer to ‘every one of two or more’ things ‘regarded and identified separately’.  Similar language appears in lines 7 and 14 for the case of ‘each answering area’.  For the purposes of compact prosecution Examiner reads corresponding portions/limitations such that basis for at least ‘one or more’ ‘answering area’ is established and/or subsequently referenceable.
Independent claims 6, 9 and 10, are the device/apparatus, system, and CRM claims respectively, corresponding to method claim 1, features similar/corresponding language and/or inheriting the limitations of claim 1 and are rejected accordingly.
Dependent claims 3-5 and 8 inherit and fail to cure that/those deficiencies as identified above for the case of corresponding independent claims and are rejected accordingly.  See also that same/corresponding ‘each’ language of e.g. claim 5 lines 3 and 5.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder ‘___ module’ that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a first obtaining module’, ‘a first marking module’, ‘a determining module’, ‘a second obtaining module’, ‘a second marking module’, ‘an identification module’, ‘a correction module’, etc. in claims 6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 3, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard (US 2015/0187219) in view of Agrawal et al. (US 2015/0379341).

As to claim 1, Sheppard teaches/suggests an examination paper correction method (Abs “A system and method for computer assistance in the grading of printed tests”), comprising:
obtaining a first image of a standard examination paper (‘test key’ document 102 corresponding to ‘standard examination paper’, [0048] “The test key 102 is entered into a computer-assisted grading system 106. This may be accomplished by sending an electronic representation of the test key 102 to the computer-assisted grading system 106 by scanning the test key 102 into a digital form, or by electronically transmitting an existing electronic representation of the test key 102 to the computer-assisted grading system 106”), wherein an answering area in the standard examination paper is filled with a standard answer (Fig. 2 124, [0049] “In one or more implementations, the computer-assisted grading system 106 will analyze the test key 102 to determine the questions, the possible answer choices and the correct answers. At least part of this analysis includes identifying and storing test questions and their associated correct answers in an answer database 108. The answers stored in the answer database 108 are subsequently used to evaluate and grade the completed tests that are received by a scanner 114”);
identifying, through a pre-trained identification model, the answering area of each standard answer and characters of each standard answer in the first image (Fig. 2 126 “The system analyzes the document to determine answers”, [0055] “At step 126, the system analyzes the submitted test key document 102 to determine answers. Once the answers are determined, these answers and their associated questions are stored in the answer database 108”, [0077], [0084-0086]), and using a first marking box to mark the answering area of each standard answer (Fig. 2 128 “The system marks up the document to enable identification and automated input”, Fig. 5A 202b and 204b in particular, [0056] “At step 128, the system marks up the test document that eventually becomes one or more printed tests 116a-116c. These markups may include fiducial marks, test identifiers, student identifiers, identification of areas for students to fill in the name or other student identification, or indicators to be printed on the test”, [0082], [0084] “But no matter how they are represented, the collection of <Path> elements with the same Fill color can all be found and the smallest bounding rectangle bounds the question. The bounding rectangles of all the questions and answers are saved as their page locations”, [0084-0086] “The bounding rectangles of all the questions and answers are saved as their page locations”, [0159];  Sheppard [0082] further suggests the manner in which such a marking may serve to make answer areas more readily discernable for either of students and/or a teacher prior to final test distribution e.g. such that the answer key document(s) for one or more versions may not be confused with the tests themselves);
determining position information of the first marking box corresponding to each answering area ([0084-0086] “The bounding rectangles of all the questions and answers are saved as their page locations. Once the question and answer print locations have been found, the color information is no longer needed and is discarded. ... every single character in the document could potentially be so encoded and the print location of every character would then be known. This would enable very fine-grained adjustments in the student submission images. ... One use of character-by-character location information is to correct for the fact that paper never lies perfectly flat and even a slight curl adds a perturbation. This perturbation can be modeled as a local displacement field. By comparing every character's ideal print position to where it actually lies in the image, the displacement field can be approximately inferred and then inverted. This improves alignment with the answer key even more, thus giving an even better grading experience”);
obtaining a second image of an examination paper to be corrected, wherein an
answering area in the examination paper to be corrected is filled with an answer to be
corrected (Fig. 2 134 “Digital images of the completed tests are created and submitted into the computer assisted grading system”, [0051] “Once the students 104a-104c have completed the test and have filled in the answers, the test pages are collected and placed in a digital format. This can be accomplished by taking a photograph with a smart phone, a digital camera, digitally scanning them through a scanner 114 or other technique. The digital format can be a bit map of the paper test or it can be intelligent copy, namely one that has the characters and data in digital format or stored as a digital document, not as just a bit map. The results are returned to the computer-assisted grading system 106 where the individual test questions and answers are identified”, [0060] “At step 134, digital images of the completed test are created and submitted to be computer-assisted grading system. At this step, the individual tests are scanned, for example by a conventional scanner or by digital image photography using a smartphone to create digital images of each test page”);

corresponding to each answering area of the first image ([0084-0086], in further view of [0087] which suggests that the print layout is deliberately not ‘affected’/altered to differ drastically from that key layout, as those store key locations are used in the retrieval of corresponding answer area locations/regions/boxes for the case of student filled/completed tests scanned/image in S134), an answering area in the second image matching a position of the first marking box corresponding to the answering area, and using a second marking box to mark the determined answering area (Figures 15A-B, illustrating those cropped answering area bounding rectangles and sub-images 296, 298/310, comparable with key answering area sub-image 292/306;  Sheppard further suggests the manner in which such a second answering area determining and sub-image cropping/extraction, may serve to organize all student answers pertaining to the same question for simultaneous display/review), and 
Sheppard further teaches/suggests when determining the answering area in the second image matching the position of the first marking box corresponding to the answering area, allowing a relative position of two answering areas to be within a preset margin of error ([0088] “During later grading, digital images of students' completed tests will be submitted. The images will need to be aligned with answer key for grading. However, all digital images are imperfect representations of the original paper to some degree. For example, the images may have been captured with a camera and need to be significantly scaled, rotated and projected. Even very good images captured by a scanner will suffer some skew and it is very easy to scan upside-down. To enable aligning images with the answer key, the system adds fiducial marks to the documents. As shown in FIG. 7, a mark is put in the corners 224, 226 and an "orientation bar" is placed on a side 220, 222.”, [0089] “The system will later search the digital images for these marks and, by comparing their actual locations to ideal print locations, infer a camera transform which is then inverted to get a better aligned image of the test”);
Sheppard further teaches/suggests identifying, through the pre-trained identification model, characters of the answer to be corrected in each second marking box of the second image ([0085-0086], [0120] “Similarly, handwriting recognition can expand the range of questions amenable to auto-grading. For example, if the question set and answer menu pattern is used, the hand written single letter answer labels can be recognized with high reliability”); and 
comparing the characters of the standard answer in the first marking box corresponding to each answering area m the first image with the characters of the answer to be corrected in the second marking box corresponding to the corresponding answering area in the second image to complete correction of the examination paper to be corrected ([0120], in view of Auto-grade embodiments ([0091], [0120]) for the case of handwritten answers, Fig. 15C, even in the event that said answers are single character answers e.g. Fig. 15A),
	Sheppard fails to explicitly disclose the method wherein determining the position information of the first marking box corresponding to each answering area comprises: 
establishing a first two-dimensional coordinate system for the first image, and
determining position information of the first marking box corresponding to each answering area in the first two-dimensional coordinate system: and
that determining of the answering area(s) in the second image further comprising:
establishing a second two-dimensional coordinate system for the second image, and determining, according to the first marking box corresponding to each answering area of the first image, the answering area in the second image and whose position information in the second two-dimensional coordinate system matches the position information of the first marking box corresponding to the answering area in the first two-dimensional coordinate system, wherein 

Sheppard does however evidence the obvious nature of a method wherein a corresponding relationship between a second layout information of an examination/test paper to be corrected/graded is the same as/equivalent to a corresponding relationship between a first layout information and a test key/document 102 – in other words any relationship facilitating a proper alignment between test images and a corresponding key, as an example the relative positioning of those fiducial markers as they appear on each of the documents/key, and thereby enabling subsequent analysis of a document/examination paper under test.  Examiner notes non-limiting examples of ‘a corresponding relationship’ as disclosed in Applicant’s Specification include a common origin – see [0084].
 	Agrawal evidences the obvious nature of a method wherein determining a position information for a first bounding/marking box (Fig. 1 bounding boxes 104/106/108 of first document 102, [0039], [0040] “For each block 'ti" or "ni' ( commonly referred to as "Bi"), the corresponding geometric properties (e.g., corner points, center, height, width, area) are measured using the associated (x,y) coordinates. The measurements are repeated for various blocks across the documents”) comprises: 
establishing a first two-dimensional coordinate system for the first image, and
determining position information of the first marking box corresponding to areas in the first two-dimensional coordinate system (Fig. 2, [0039] “As shown in FIG. 2, the layouts 200, 230, and 260 share a common coordinate system 202 such as a Cartesian coordinate system with the origin centered at the bottom-left corner of each layout. Further, the properties of the blocks within the layouts 200, 230, and 260 are computed using this system 202. For example, top-left corners 204A, bottom-right corners 204B, centers 206 of the blocks are computed based on (x, y) coordinates. Similarly, heights 208, widths 210, areas 212 of the blocks and overlap between superimposed blocks are computed based on the (x, y) coordinates”, [0040], [0060]); and
determining, according to the position information of the first marking box corresponding to each area of the first image, a corresponding area/box in a second image/document matching the position of the first marking box ([0040] “Subsequently, similarity metrics, such as D(ti,tj) and D(ni,nj) are computed. Because each block from the layout 200 can be matched to more than one block in the layout 230 or 260, a cost assignment function is implemented to select the best matches. This can result in a one-to-one matching between blocks from layouts 200 and 230 and a one-to-one matching between blocks from layouts 200 and 260. ln an embodiment, the best matches correspond to matching blocks such that the total distance between the blocks ... is minimized”), further comprising:
establishing a second two-dimensional coordinate system for the second image ([0039]), and determining, and determining said corresponding area/box in said second image/document to match based on position information in the second two-dimensional coordinate system matching the position information of the first marking box in the first two-dimensional coordinate system ([0039-0040], [0017] “The methods and systems use a computer application to segment two document into blocks with each block encompass a particular portion (one image, one paragraph, one title, etc.) and compare the size and/or position attributes of the blocks of one document to the size and/or position attributes of the blocks of the other document to determine the similarity of the layout of the two documents. This block-based comparison approach improves the determination of document layout similarity because, unlike prior techniques, it better accounts for similarities in the sizes and positions of paragraphs, images, and other particular document portions”), wherein a corresponding relationship between the second two-dimensional coordinate system and the document/paper under test is the same as a corresponding relationship between the first two-dimensional coordinate system and the reference/template document/paper ([0039] “the layouts ... share a common coordinate system”).  Agrawal further evidences the obvious nature of determining a match between bounding boxes by allowing a relative position of two areas to be within a preset margin of error (see adjustment factors of [0038], [0036-0039], penalties of Fig 6B 624-626, associated similarities and a total distance between elements contributing to an overall measure of similarity).  Agrawal suggests the manner in which the use of a common coordinate system, and matching block positions/dimensions therebetween with a tolerance for error/mismatch, enables a similarity comparison robust to minor variations in layout that may otherwise discourage a match determination – particularly suited for the case of Sheppard in view of those varied/variable test layout(s) [0008] “each test can have the questions organized in a different sequence than any other test being given at the same time, to more accurately evaluate a particular student's skill level in that class and also to discourage cheating. Several versions of the test can be created that vary the order of the questions”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sheppard, in addition to that position information determining disclosed therein, to further comprise determining, according to the position information of a first marking box corresponding to each area of the first/standard/key image/document/test, a corresponding area/box in a second image/document/test matching the position of the first marking box and based on a common coordinate system (with a common origin)/“corresponding relationship” as taught/suggested by Agrawal (similarly suggested in Sheppard), the motivation being as similarly taught/suggested therein that such position/dimension/center coordinate comparisons in view of a common coordinate system enables a similarity comparison robust to minor variations in layout that may otherwise discourage a match determination (to include those common to scanned/imaged representations of an original document/paper), while potentially reducing/eliminating the need for/reliance on a plurality of test keys each corresponding to a specific test version/variation as disclosed in Sheppard, and further characterized by a reasonable expectation of success.

As to claim 3, Sheppard in view of Agrawal teaches/suggests the method of claim 1.
Sheppard in view of Agrawal further suggests the method wherein the position information of the first marking box in the first two-dimensional coordinate system comprises center coordinates of the first marking box and a height and a length of the first marking box (Agrawal [0036] “These include, for example, the physical separation between blocks (e.g., the separation between the centers of the blocks, difference in height, width, and area of the blocks, extent of overlap when the blocks are superimposed”, [0039] “centers 206 of the blocks are computed based on (x,y) coordinates”, [0040] “the corresponding geometric properties (e.g., corner points, center, height, width, area) are measured using the associated (x,y) coordinates”, [0060] “The minimum bounding shape is associated with properties, such as comer coordinates, center coordinates, height, width, and area, that can be computed from the (x,y) coordinate system. The minimum bounding shape along with the properties can represent the block” in view of that modification to Sheppard as presented above for the case of claim 1).

As to claim 5, Sheppard in view of Agrawal teaches/suggests the method of claim 1.
Sheppard in view of Agrawal fails to explicitly disclose the method wherein using the first marking box to mark the answering area of each standard answer comprises: adopting a pre-trained marking model to use the first marking box to mark the answering area where each standard answer is located.  Examiner notes claim 5 further limits that corresponding limitation of claim 1 (precluding 112(d) rejection) in view of that ‘adopting’ language.  See that pertinent pre-trained marking model disclosure of Sheppard as identified above for the case of claim 1.  Sheppard teaches/suggests an ‘adopting’ in view of e.g. [0094], [0119], however directed to that/those models utilized for the purpose of handwriting/character recognition – However similar/corresponding motivation is applicable, as an updating/refinement of a model may serve to increase accuracy as more training data becomes available.  See also that machine learning disclosure of Agrawal in e.g. [0038], [0047].  In other words, Sheppard teaches a pre-trained model adaptation involving retraining as more student samples/training data become available, for the case of handwritten character recognition, but similarly applicable to that model utilized in the discovery of question and answer regions in Sheppard.  Applicant’s specification as filed features minimal disclosure regarding what such an ‘adopting’ (plain meaning interpretation for ‘adapting’ preferred?) may constitute, and while not necessarily indefinite, the limitation(s) of claim 5 are broad as the language may be interpreted such that the first marking box is performing/doing/accomplishing the ‘mark[ing]’ of the ‘answer area’ (as distinguished from the model performing this marking) and no limitations are placed on the manner in which the box is ‘used’ by the adopted model (could be input, could be output, etc.), only that it is used generally, in what is understood to be a modifying/updating/re-training etc. of a marking model.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sheppard in view of Agrawal to further comprise updating/modifying/adapting/adopting a pre-trained marking model to use the first marking box to mark the answering area where each standard answer is located as taught/suggested by Sheppard for the similar case of that handwriting recognition model, the motivation as similarly taught/suggested therein that such an adapting so performed may serve to increase accuracy of the model over time as additional training data/samples are acquired.

claim 6, this is the device claim corresponding to the method of claim 1 and is rejected accordingly.

As to claim 9, this is the system claim corresponding to the method of claim 1 and device claim 6, and may be rejected accordingly. Claim 9 features additional structure to include a communication interface and a communication bus (see Sheppard Fig. 18 comm. System 402 and Network connections 486, smartphone 260 embodiments in view of [0101-0103] “to save time, the system provides a smartphone camera application for supported device platforms to manage taking the pictures and automatically submit them to the computer-assisted grading system 106. In this example implementation, because the pictures are uploaded as they are being taken, no special upload step is required. If the network is very fast, the completed test images will be available for grading almost as soon as they are taken”, [0156] “Moreover, the various blocks of the Computer-Assisted Grading System 410 may physically reside on one or more machines, which may use standard inter-process communication mechanisms (e.g., TCP/IP) to communicate with each other.”, [0161]).  Examiner notes, the language of lines 6-7 may be non-preferred for those reasons as identified above in the corresponding 101 rejection for the case of claim 10.  More specifically Examiner encourages the removal/elimination of conditional language that enables an interpretation wherein the method of claim 1 need not be implemented.

	As to claim 10, this is the CRM claim corresponding to the method of claim 1 and is rejected accordingly.  See e.g. Sheppard [0156].  Please see corresponding 101 rejection above regarding transitory signal and program per se embodiments.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard (US 2015/0187219) in view of Agrawal et al. (US 2015/0379341) and Hu et al. (US 10,706,530).

As to claim 4, Sheppard in view of Agrawal teaches/suggests the method of claim 1.
Sheppard in view of Agrawal further suggests the method wherein determining the position information of the first marking box corresponding to each answering area comprises:
identifying an area where each question of the standard examination paper is located in the first image (see Shepard disclosure corresponding to that ‘identifying’ limitation of claim 1 above in view of e.g. [0077] disclosing both questions and answers), and using a third marking box for marking (using generally, any additional box as identified on test key 102 corresponding instead to a question – see e.g. Fig. 5A wherein  202 comprises 202a pertaining to a question, and 202b pertaining to an answer bounding box/region, 204a, as distinguished from e.g. 204b, wherein 202a and 204a may serve as that ‘third marking box’ in the event that either of e.g. 202b or 202b is ‘a first marking box’); and
identifying an area where each question of the examination paper to be corrected is located in the second image, and using a fourth marking box for marking (same as above but for the case of a scanned test/paper being graded/under review – in other words 202a/204a as it is located on a scanned student filled/completed test); and
Sheppard fails to explicitly disclose the method further comprising: determining a relative position of the first marking box corresponding to each answering area in the third marking box corresponding to the corresponding question; and
that determining of the answering area(s) in the second image further comprising:
determining, according to the first marking box corresponding to each answering area of the first image, the answering area in the second image matching the position of the first marking box corresponding to the answering area, and using the second marking box to mark the determined answering area, wherein a relative position of the marked second marking box Sheppard does however suggest the obvious nature of a relative relationship between corresponding question and answer bounding boxes – see in particular those question/answer formats as illustrated in e.g. Fig. 5A, Figures 15B-15C, etc. wherein there is a clear location/position connection/relationship between corresponding question and answer areas.  Examiner further notes rationale/motivation for a determination of an answer region in a document under review based on a common coordinate system, extends to such a determination in consideration of a corresponding question area.  In other words, use of a relative relationship between corresponding question and answer areas of a document, is the same in principle as using the relative relationship between e.g. the origin of a common coordinate system and a question and/or answer location of a document.  As an additional consideration, the claim language only requires that the two relative positions match, which may be achieved as a consequence of the test/scanned paper/image layouts matching, as taught/suggested by Sheppard.  The claim does not require any explicit matching/use of those relative positions as claimed.  For ease of understanding, marking boxes 1-4 correspond to A1, A2, Q1, Q2 respectively, wherein A1/Q1 belong to the reference/template/key 102 and A2/Q2 belong to the scanned test under review/graded/‘corrected’.
Hu evidences the obvious nature of determining a relative position between two (a ‘first’ and a ‘third’) areas/boxes of a template/reference image (Fig. 4 410, Hu ‘first’ region in template corr to Q1/‘third’ claimed, Hu ‘second’ region in template corr to A1/‘first’ claimed), identifying an area in a document/image under test as a ‘fourth’ marking box for marking (Fig. 4 420, Hu ‘third’ region corr to Q2/‘fourth’ claimed); and using said relative position between the first and third (transform function Fig. 4 430) to determine a ‘second’ Hu ‘fourth’ region corr to A2/‘second’ claimed, Fig. 4 440 “to localize one or more fourth regions in the image under detection”).  In other words, Hu evidences the obvious nature of determining a candidate location for either of Q2 or A2 (solving for 1 unknown with the other known – Q2/‘fourth’ known in this instance), if the positions of Q1 and A1 are known and a relative relationship between Q1 and A1 is also known.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Sheppard in view of Agrawal to comprise using a relative position between the first and third marking boxes (A1 and Q1 respectively) in conjunction with a ‘fourth’ marking box (Q2) to determine a second marking box (A2) as taught/suggested by Hu, the motivation as similarly taught/suggested therein (see Hu col 4 lines 30-55) that such a relative position based marking box/answer area determination facilitates an accurate answer area determination even for cases of moderate to significant occlusion (by student marks, bends/folds in paper, etc.) that would otherwise make a direct matching of ROIs difficult/prone to error.

As to claim 8, this is the device claim corresponding to the method of claim 4 and is rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669